DETAILED ACTION
This Office Action is in response to the application filed on September 14, 2020. Claims 1-2 and 4-10 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-2, 4-5, and 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8, 12-13, 18 of U.S. Patent No. 10,757,370 (the ‘370 patent). Although the conflicting claims are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of invention that claims 1, 6, 8, 12-13, 18 of the ‘370 patent in view of Lee and claims 1-2, 4-5, and 8-9 of the instant invention cover substantially the same subject matter.
The table below shows claim 1, a sample of how each of these claims is rendered unpatentable by claims such as claim 1 of the ‘370 patent:
Instant Application 17/228,525
U.S. Patent No. 10,757,370
1. (Original) An imaging apparatus for capturing an image of a target object, comprising: 
1. An imaging apparatus for capturing an image of a target object, comprising:
1. Limitation 1: lens optical systems each including a lens whose surface closest to the target object is shaped to be convex toward the target object; 
1. Limitation 1: lens optical systems each including a lens whose surface closest to the target object is shaped to be convex toward the target object;
1. Limitation 2: light detection cells which respectively face the lens optical systems;  
1. Limitation 2: light detection cells which respectively face the lens optical systems;
1. Limitation 3: retainers each retaining the lens which is closest to the target object in each of the lens optical systems; and
1. Limitation 3: retainers each retaining the lens which is closest to the target object in each of the lens optical systems; and
1. Limitation 4: a cover which covers an exposed portion of the lens optical systems, the cover having a curved portion which is convex toward the target object, wherein:
1. Limitation 4: a cover which covers an exposed portion of the lens optical systems, the cover having a curved portion which is convex toward the target object, wherein:
1. Limitation 5: in plan view, a center of the cover does not overlap the surface of the lens which is the closest to the target object in each of the lens optical systems, and
1. Limitation 7: in plan view, a convex center of the cover does not overlap the surface of the lens which is the closest to the target object in each of the lens optical systems, and
1. Limitation 6: optical axes of the lens optical systems are fixed to each other.
1. Limitation 8: optical axes of the lens optical systems are fixed to be parallel to each other….


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0246892 (“Hirasawa”) in view of J.P. Patent Publication No. 2000-092357 (“Masahiko”).
With respect to claim 1, Hirasawa discloses the invention substantially as claimed, including 
An imaging apparatus for capturing an image of a target object (see Fig. 1, Abstract, describing an imaging apparatus for capturing an image of a target object), comprising:
lens optical systems each including a lens whose surface closest to the target object is shaped to be convex toward the target object (see Fig. 1, item 100, showing a lens optical system including a lens whose surface which would be closest to the target object and is shaped to be convex toward that target object);
light detection cells which respectively face the lens optical systems (see Fig. 1, items 101a and 101b, ¶6 showing imaging areas of a light receiving region of an imaging element for detecting/receiving light rays and which face the lens optical system);
retainers each retaining the lens which is closest to the target object in each of the lens optical systems (see Fig. 1, item 102, showing a lens barrel, i.e., retainer, retaining the lens closest to the target object); and
…
optical axes of the lens optical systems are fixed to each other (see Fig. 1, items 100a and 100b, ¶6, showing and describing that the axes of these lenses are mutually parallel, i.e., fixed to each other). 
As detailed above, Hirasawa does not explicitly disclose a cover which covers an exposed portion of the lens of each of the lens optical systems, the cover having a curved portion which is convex toward the target object and in plan view, a center of the cover does not overlap the surface of the lens which is closest to the target object in each of the lens optical systems.
However, in the same field of endeavor, Masahiko discloses a similar system that uses a cover to protect the cameras: 
a cover which covers an exposed portion of the lens of each of the lens optical systems, the cover having a curved portion which is convex toward the target object (see Figs. 1-2, 15a-c, items 3/4/13 or 38, showing and describing a protective window 3/4/13 or 38, i.e., cover, which covers an exposed portion of the lens of each of the lens optical systems and is curved and convex toward where the target object would be), wherein:
in plan view, a center of the cover does not overlap the surface of the lens which is closest to the target object in each of the lens optical systems (see citations above, showing that the center of the cover, in plan view, would not overlap the surface of the lens which is closest to the target object in each lens optical system), 
As detailed above, Hirasawa discloses a multi-sensor imaging system and details that such a system may be used in surveillance, onboard vehicles, robots, etc. (see ¶123). Masahiko details a multi-sensor imaging system for vehicle use and includes a cover, stating that doing so protects the imaging part, e.g., from a rainstorm (see ¶2). At the time of filing, one of ordinary skill would have been familiar with vehicular imaging systems, and the impact that weather, e.g., a rainstorm may have on their components if left uncovered and have understood that, as evidenced by Masahiko, such a cover for protection would have been beneficial. Accordingly, one of ordinary skill in the art at the time of filing would have been motivated to include such a cover, as taught by Masahiko, in the multi-sensor imaging system of Hirasawa in order to obtain this advantage. Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a cover like that of Masahiko in the multi-sensor imaging system of Hirasawa to protect its image sensor elements/lenses.
With respect to claim 5, Hirasawa discloses the invention substantially as claimed. As described above Hirasawa in view of Masahiko discloses all the elements of independent claim 1. Hirasawa/Masahiko additionally discloses: 
wherein
the lens optical systems are arranged in a direction (see citations and arguments with respect to claim 1 above, including Hirasawa Fig. 1, showing that the lens optical systems are arranged in a direction), and
a cross section of the cover that is perpendicular to the direction has an arch shape (see citations and arguments with respect to claim 1 above, including Masahiko Figs. 1-2, showing that a cross section of the cover has an arch shape). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 5.
With respect to claim 6, Hirasawa discloses the invention substantially as claimed. As described above Hirasawa in view of Masahiko discloses all the elements of independent claim 1. Hirasawa/Masahiko additionally discloses: 
further comprising:
a computation circuit, wherein
in operation, the computation circuit measures a distance to the target object based on a parallax of the target object in images obtained in the light detection cells of the imaging apparatus (see Hirasawa ¶¶2, 63-68, describing that the system may include a computation circuit for determining a parallax of the target object in the obtained images and measure a distance to the target based thereon).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 6.
With respect to claim 8, Hirasawa discloses the invention substantially as claimed. As described above Hirasawa in view of Masahiko discloses all the elements of independent claim 1. Hirasawa/Masahiko additionally discloses:
wherein an angle between an optical axis of each of the lens optical systems and a normal to a tangent line at an end of an effective diameter of the cover across which light from the target object passes through is 75 degrees or less (see citations and arguments with respect to claim 1 above, describing the arrangement of the dome-shaped cover, as shown in Masahiko Figs. 1-2 and 15a-15c over the lens systems of Hirasawa’s Fig. 1 – one of ordinary skill in the art at the time of filing would have understood that a dome structure has numerous different circular cross sections, and thus its effective diameter may be measured at numerous different points on each of these cross sections (resulting in almost infinite different end points of the effective diameter through which light passes), in addition, such a person would have understood that ‘tangent’ is a broad term that encompasses any one of an infinite number of lines that touches one of these infinite different end points in any direction and the normal associated with such a tangent are thereby also infinite – in such a configuration, such a person would have understood that, as compared to the optical axis of the lens optical systems of Hirasawa, these infinite number of normal to the infinite number of tangents will encompass every angle from at least nearly -90 degrees to 90 degrees, i.e., some of them will necessarily be less than 75 degrees). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 8.
Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hirasawa in view of Masahiko and further in view of U.S. Patent No. 8,526,112 (“Baba”).
With respect to claim 2, Hirasawa discloses the invention substantially as claimed. As described above Hirasawa in view of Masahiko discloses all the elements of independent claim 1. 
Hirasawa/Masahiko does not explicitly disclose wherein If0| > 50 fx is satisfied, where f0 represents a focal length of the cover and fx represents the focal length of each of the lens optical systems.
However, in the same field of endeavor, Baba discloses that it was known to select a cover/lens system wherein If0| > 50 fx is satisfied, where f0 represents a focal length of the cover and fx represents the focal length of each of the lens optical systems: 
wherein |f0| > 50 fx is satisfied, where f0 represents a focal length of the cover and fx represents the focal length of each of the lens optical systems (see Abstract, describing that a ratio between a focal length of the cover and the focal length of the lens should be less than or equal to 70, i.e., |f0| < 70 fx, in other words it includes ratios greater than 50 and less than 70).
Baba discloses the benefits of having a focal length cover to lens ratio of less than or equal to 70 (see 3:61-4:9, describing that such a ratio allows for a wide angle of view in which even an object at the periphery of the cover can be imaged, but in which aberrations caused by a wide view angle are corrected). At the time of filing, one of ordinary skill would have been familiar with cover/lens focal length ratios and their impact on view angle and imaging error have understood that, as evidenced by Baba, in order to ensure a wide view angle in the vehicular system with limited aberration, a cover/lens focal length ratio of less than or equal to 70 would have been beneficial. Accordingly, one of ordinary skill in the art at the time of filing would have been motivated to include such a cover to lens focal length ratio, as taught by Baba, in the imaging system of Hirasawa/Masahiko in order to obtain this advantage. Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to known methods to achieve predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include covers and lenses in which |f0| < 70 fx is satisfied in the imaging system of Hirasawa/Masahiko as taught by Baba.
 Claim Rejections - 35 USC § 103
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirasawa in view of Masahiko and further in view of U.S. Patent Publication No. 2015/0172543 (“LaRoia”).
With respect to claim 4, Hirasawa discloses the invention substantially as claimed. As described above Hirasawa in view of Masahiko discloses all the elements of independent claim 1. 
Hirasawa/Masahiko does not explicitly disclose wherein the lens which is closest to the target object in each of the lens optical systems is a concave meniscus lens.
However, in the same field of endeavor, LaRoia discloses that it was known for the lens closest to the target object to be a concave meniscus lens: 
wherein the lens which is closest to the target object in each of the lens optical systems is a concave meniscus lens (see ¶220, describing that it was known for lenses in such systems to be concave and meniscus lenses).
At the time of filing, one of ordinary skill would have been familiar with different types of lenses that may be used in an object detection system and have understood that, as evidenced by LaRoia, one such type suitable for the outermost lens of a camera optics system would have been a concave meniscus lens. Accordingly, to one of ordinary skill in the art at the time of filing, using concave meniscus lenses, as taught by LaRoia for the outermost lens of Hirasawa in view of Masahiko would have represented nothing more than the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include concave meniscus lenses for the outermost lenses in the four optical elements of the imaging system of Hirasawa in view of Masahiko as taught by LaRoia.
With respect to claim 7, Hirasawa discloses the invention substantially as claimed. As described above Hirasawa in view of Masahiko discloses all the elements of independent claim 1. 
Hirasawa/Masahiko does not explicitly disclose wherein the lens optical systems include more than four lens optical systems each of which has a different optical axis.
However, in the same field of endeavor, LaRoia discloses that it was known for the lens optical systems to include more than 4 lenses with different optical axes: 
wherein the lens optical systems include more than four lens optical systems each of which has a different optical axis (see LaRoia Fig. 1b, showing that it was known for such devices to include more than 4 lens optical systems each with a different axis). 
As detailed above, Hirasawa/Masahiko includes a system with two optical imaging systems (see citations above). At the time of filing, one of ordinary skill would have been familiar with multi-sensor imaging systems and have understood that, as evidenced by Laroia, that such systems were known to be capable of having more than two, and even more than four optical systems. In fact, LaRoia details that the number and arrangement of such lenses can vary depending on the embodiment (see ¶72). Accordingly, to one of ordinary skill in the art at the time of filing, using more than four lens optical systems instead of two, each with a different optical axis would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to have included more than four lens optical systems, each with a different optical axis, in the multi-sensor system of Hirasawa/Masahiko as taught by LaRoia.
Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hirasawa in view of Masahiko and further in view of U.S. Patent No. 2014/0240469 (“Lee”).
With respect to claim 9, Hirasawa discloses the invention substantially as claimed. As described above Hirasawa in view of Masahiko discloses all the elements of independent claim 1.
Hirasawa/Masahiko does not explicitly disclose wherein each of the lens optical systems has an angle of view of 120 degrees or more in at least one direction,
However, in the same field of endeavor, Lee discloses that it was known for the lens optical systems to have an angle of view of 120 degrees or more in a direction: 
wherein each of the lens optical systems has an angle of view of 120 degrees or more in at least one direction (see ¶38, describing that it was known in multi-sensor imaging devices to use lenses with wide angles of view, e.g., 160-180 degrees, based on the environment of intended function/use).
Hirasawa details an optical system which may be applied to surveillance cameras, vehicle cameras, robots, etc. (see, ¶123). Lee discloses that the angle of view of the lenses in such systems should depend upon the intended use/function/environment for the imaging camera, for example, in machine-vision specific imagery for analyzing a local environment, Lee uses fish-eye or wide-angle lenses with an angle of view of 160-180 (see 38). At the time of filing, one of ordinary skill would have been familiar with the types of lenses used in optical systems like the of Hirasawa, their intended functions/environments, and thus, these environments associated ideal fields of view and have understood that, as evidenced by Lee, in environments like those disclosed by HIrasawa, the use of fish-eye or wide angle lenses with an angle of view of 160-180 degrees would be beneficial to capture a more all-encompassing view of the scene. Accordingly, to one of ordinary skill in the art at the time of filing would have been motivated to use such lenses in Hirasawa’s optics when intended for imaging in such an environment. Moreover, to such a person using such lenses in the optical system of Hirasawa/Masahiko to achieve a wide angle view of 160-180 degrees in at least one direction would have represented nothing more than the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to use 160-180 degree angle of view fish eye or wide angle lenses in the optical system of Hirasawa/Masahiko as taught by Lee.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art fails to disclose the combination of optical axes of the lens optical systems that are fixed to each other, wherein each of the lens optical systems has an angle of view of 120 degrees or more in at least one direction, and wherein an angle between an optical axis of each of the lens optical systems and a normal to a tangent line at an end of an effective diameter of the cover across which light from the target object passes through is 75 degrees or less.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481